Exhibit 10.4B
CHS LONG TERM INCENTIVE PLAN
U.S. Fiscal 2020- 2022 Plan Appendix








Fiscal 2020-2022 Return on Invested Capital Goals
The following table illustrates ROIC Performance Goals.



Performance Goal LevelLevel DefinitionAward as Percent of TargetReturn on
Invested Capital (ROIC)SuperiorHighest Level of Performance400%7.9%MaximumAbove
Expected level of Performance200%6.9%TargetExpected level of
Performance100%5.9%ThresholdLowest Level of Performance50%4.9%



Return on Invested Capital (ROIC) Definition
ROIC is a measurement of how efficiently the company uses its capital and the
level of returns on that capital. It is calculated by dividing net operating
profit after tax by funded debt plus equity. Further details on the ROIC
calculation, goal determination and goals can be answered by the finance contact
for your group. The formula used in the calculation of ROIC is as follows:







ROIC=Adjusted Net Operating Profit After Tax*Funded Debt + Equity**



*(Earnings Before Taxes + Interest, Net) * (1- Effective Tax Rate)
**(Average of Beginning FY20 and End of Year FY22 Funded Debt) + Beginning of
Year Equity


Calculation uses fiscal year 2019 July balance sheet for beginning of fiscal
year 2020 funded debt and beginning of year equity. The fiscal year 2022 July
balance sheet will be used for fiscal year 2022 end of year funded debt. Funded
debt is calculated by adding long-term debt plus the current portion of
long-term debt plus any guarantees of funded debt.
2020-2022 CHS Long-Term Incentive Plan Appendix